Exhibit 10.1
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
EXECUTIVE CASH INCENTIVE PLAN

I.   TERM OF THE PLAN       The FirstMerit Corporation Executive Cash Incentive
Plan (the “Plan”) was originally effective beginning January 1, 2005. This
amendment and restatement of the Plan is effective as of August 19, 2010, and
will remain in effect until revised or terminated by the recommendation of the
Compensation Committee and approval of the Board of Directors of FirstMerit
Corporation (“FirstMerit”).   II.   PLAN OBJECTIVES       FirstMerit is making
available to eligible executive officers of FirstMerit and its subsidiaries,
through this Plan, compensation designed to foster superior financial results
for FirstMerit by encouraging executive officers to meet or exceed stated goals.
The objectives of the Plan are:

  1.   Foster superior financial results, producing a financial benefit to
FirstMerit shareholders;     2.   Motivate and reward executives toward superior
financial performance by FirstMerit;     3.   Retain key executive talent in
order to achieve stated financial objectives and continue long-term growth of
FirstMerit; and     4.   Provide a competitive total cash compensation incentive
opportunity.

III.   ELIGIBILITY       All employee members of the Executive Committee of
officers and certain other employees approved by the Compensation Committee are
eligible to participate in the Plan (“Participants”).   IV.   PLAN ELEMENTS    
  For each participant, goals must be attained in corporate and/or applicable
line of business (“LOB”) performance categories in order to receive compensation
under the Plan. Each year in the first quarter of the calendar year, (i) the
Chief Executive Officer will determine individual performance goals for each
Participant, and (ii) the Compensation Committee of the Board of Directors,
taking into consideration recommendations by the Chief Executive Officer, will
determine the goals for the corporate performance categories, the weighting
between the corporate and applicable

 



--------------------------------------------------------------------------------



 



    line of business categories, and the percentage amounts of base salary to be
paid for the attainment of all goals, subject to approval by the Board of
Directors. Goals and payment of percentage amounts of year end base salary for
the Chief Executive Officer will be determined by the Compensation Committee,
subject to approval by the independent members of the full Board of Directors,
with the Chief Executive Officer abstaining from discussion and voting.      
There will be three tiers within each of the established corporate categories:

  •   threshold     •   target     •   maximum

    Each category will have a stated threshold, target and maximum goal. The
corporate performance categories will be:

  1)   credit quality     2)   revenue     3)   efficiency ratio     4)   net
income     5)   one or more strategic or operating objectives

    The goals for corporate categories will be aligned with the corporate
business plan and financial objectives for the incentive year.       The goals
for LOB categories will be aligned with performance results for the applicable
Participant’s area of responsibility. The accrual for Plan incentive payments
will be established in accordance with generally accepted accounting principles.
      For corporate categories, the threshold level or better must be achieved
for a Participant to receive any weighted payment for the corporate category.
For LOB categories, the threshold level or better must be achieved for a
Participant to receive any weighted payment under the LOB category. If
performance goals are achieved between tiers within any category, then the
weighted payment will be interpolated to the nearest percent.      
Notwithstanding anything else in this Section IV or elsewhere in the Plan, in
its sole discretion, the Compensation Committee may adjust any one or more award
amounts before or after the calendar year end, change goals or waive any
requirements for awards pursuant to the Plan. In addition, the Chief Executive
Officer may recommend to the Compensation Committee, and the Compensation
Committee may approve in its sole discretion, subject to approval by the
independent members of the full Board of Directors, a level of discretionary
bonuses to Participants other than the Chief Executive Officer based on other
considerations not necessarily relating to company performance in an amount not
to exceed, when aggregated with any discretionary bonus award determined for the
Chief Executive Officer, the Discretionary Bonus Pool (as defined

2



--------------------------------------------------------------------------------



 



  hereafter) in any one calendar year. In addition, the Compensation Committee
may also recommend, and the independent members of the full Board of Directors
may approve, each in their sole discretion, a discretionary bonus for the Chief
Executive Officer not to exceed, when aggregated with any discretionary bonus
award determined for all other Participants, the Discretionary Bonus Pool in any
one year. For purposes of the Plan, the Discretionary Bonus Pool shall be
determined annually based upon the product of: (i) the sum of the base salaries
of all Participants in the Plan (including the Chief Executive Officer); and
(ii) 23 percent (23%). The terms of the Plan shall not be deemed to grant any
employee an entitlement to payment under the Plan.   V.   PAYMENTS       Subject
to applicable withholding, payments under the Plan are based on the corporate
and/or LOB results for each calendar year and will be made between January 1 and
March 15 of the following calendar year upon approval by the Compensation
Committee and, with respect to the Chief Executive Officer and all discretionary
bonuses, the independent members of the full Board of Directors.       If the
Board learns of any misconduct by an executive officer (in this case, Section 16
officers), which contributed to the Company having to materially restate all or
a significant portion of its financial statements, the Board shall take such
action as it deems necessary to address the misconduct, prevent its recurrence
and, if appropriate, based on all relevant facts and circumstances, pursue
remedies it deems appropriate against the wrongdoer. In determining what
remedies to pursue, the Board shall take into account all relevant factors and
whether such restatement was the result of negligent, intentional or gross
misconduct of the executive. The Board will, to the full extent permitted by
applicable law, in all appropriate cases, require reimbursement of any bonus
paid or incentive compensation awarded to an executive officer, and/or effect
the cancellation of unvested equity awards previously granted to the executive
officer if: (a) the amount of the bonus or incentive compensation was calculated
based on the achievement of financial results that were subsequently the subject
of a material restatement, (b) the executive officer engaged in intentional
misconduct that caused or partially caused the need for the restatement, and
(c) the amount of the bonus or incentive compensation that would have been
awarded to the executive had the financial results been properly reported would
have been lower than the amount actually awarded. The Company may pursue other
actions, such as dismissal, legal action for breach of fiduciary duty or other
means to enforce the executive’s obligations to the Company, as may be
appropriate under the particular circumstances. In determining the appropriate
action, the Board may take into account penalties or punishments imposed by
third parties, such as law enforcement agencies, regulators or other
authorities, although the Company’s power to determine appropriate remedial
action is in addition to, and not in replacement of, remedies pursued by such
entities.

3



--------------------------------------------------------------------------------



 



VI.   NEWLY HIRED, TRANSFERRED, PROMOTED AND TERMINATED PARTICIPANTS       If a
Participant is transferred or promoted or becomes totally disabled in accordance
with the Company’s long-term disability plan before the last day of the calendar
year, the Participant will be eligible to receive payment under the Plan only if
(a) the Participant is employed on the last day of the calendar year, (b) the
Participant remains employed through the payment date, and (c) if the stated
threshold goals have been achieved by the last day of the calendar year, as such
goals may be revised for the individual based upon a change in position.
Payments will be prorated based upon the tenure of the Participant in the
eligible position.       If the participant’s employment is terminated before
the payment date for any reason other than retirement, the Participant will not
be eligible for any payment under the Plan regardless of employment status on
the last day of the calendar year.       If the Participant retires (as
retirement is defined under the FirstMerit benefit plan providing for the
earliest possible retirement) effective before the end of the calendar year, the
Participant will not be entitled to payment under the Plan. If the participant
retires effective at any time after the end of the calendar year, the retiring
Participant will be entitled to payment in accordance with the terms of the
Plan.       If a Participant dies before the end of the calendar year, neither
the Participant nor their estate will be eligible to receive any payment under
the Plan. If a Participant dies after the end of the calendar year, but before
the payment date, the Participant, through their estate, will be eligible to
receive payment of an award amount under the Plan.       FirstMerit reserves the
right to forfeit payments that are otherwise payable to any Participant under
the Plan based on a Participant’s violation of any of FirstMerit’s policies and
procedures or failure to achieve at minimum “meets standards” on the annual
performance evaluation, as approved by the Compensation Committee.   VII.  
OTHER EMPLOYEE BENEFITS       Benefits to Participants under other benefit plans
will not be affected by payments under this Plan to the extent benefits under
the other plans are based upon base salary, but will be affected by payments
under this Plan to the extent benefits under the other plans are based upon Form
W-2 earnings. FirstMerit retains the right to amend, cancel or change any other
benefit plans.   VIII.   AMENDMENT AND ADMINISTRATION OF THE PLAN       The Plan
may be terminated or amended by the recommendation of the Compensation
Committee, subject to the approval of the Board of Directors. Any question of
interpretation of the Plan will be determined by the Compensation Committee. The
Executive Vice President of Human Resources and the Manager of Compensation are

4



--------------------------------------------------------------------------------



 



    responsible for administering the Plan in accordance with the terms of the
Plan and the goals and payments determined annually by the recommendation of the
Compensation Committee and approval of the Board of Directors.

5